Citation Nr: 1736796	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $25,674.00.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes the Veteran has not challenged the creation or the calculation of the overpayment at issue.  Absent any indication or allegation that the debt is invalid, this decision is limited to the issue of entitlement to waiver of the assessed overpayment.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911 (c)(1) (2016).


FINDINGS OF FACT

1. The Veteran failed to report Social Security income, resulting in an overpayment of nonservice-connected pension benefits in the amount of $25,674.00.

2. While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment.

3. The Veteran is at fault in the creation of the debt.

4. Recovery of the assessed overpayment would deprive the Veteran of the ability to provide for basic necessities and waiver of his debt would not result in unjust enrichment.





CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $25,674.00 have been met.  38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965, 3.666(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).  Regardless, given the favorable action taken herein, the Veteran has not been prejudiced and the Board may proceed to address the merits of this appeal.

Legal Criteria, Factual Background, and Analysis

The Veteran has an overpayment of nonservice-connected pension benefits in the amount of $25,674.00.

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee on Waivers and Compromises (Committee) determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA pension benefits would be contrary to principles of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.
2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA.
3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.
5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

The Board notes the overpayment was created by the Veteran's failure to report Social Security income.  He was notified several times by VA that he was responsible for reporting his income, including any Social Security benefits.  See December 2009, December 2010, and December 2011 Notification Letters.  Therefore, the Veteran should have been aware that he was required to report the income, and he is at fault in the creation of the debt.

Notwithstanding the above, the Board finds that repayment of the debt would result in undue hardship by depriving the Veteran of the basic necessities of life.  The January 2013 Committee decision noted that the Veteran's earning potential appeared to be limited due to his age and health, and that his reported expenses were reasonable and necessary.  He submitted several Financial Status Reports, each showing his monthly expenses of rent or mortgage payment, food, utilities, and other living expenses far exceed his monthly income.  See, e.g., November 2013 Financial Status Report.  Specifically, his average monthly income was $329, whereas his average monthly expenses exceeded $1,100.  While the most recent financial information of record is from several years ago, during his April 2017 Board hearing, the Veteran testified that his finances were unchanged, or perhaps worse, and he had negative income.  See April 2017 Board Hearing Transcript, pp. 3.  The Board notes this testimony is credible, and finds that repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's pension program provides monthly benefit payments to certain wartime veterans with financial need, after consideration of the respective veteran's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA pension program of helping this Veteran, who is in financial need, to cope with his financial challenges.  The Board also does not find that a waiver of overpayment would cause unjust enrichment.  The record reflects that the Veteran has very limited means and earning potential.  While the Board acknowledges that he received greater benefits than he was legally entitled to receive, his financial position nonetheless weighs against a finding of any current unjust enrichment on the part of the Veteran.

Finally, the Board must consider whether reliance on the VA benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation.  In this case, no such relinquishment of right or incurrence of obligation has been contended or shown.

Based on the foregoing, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of nonservice-connected pension benefits in the amount of $25,674.00.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Repayment of the debt would undoubtedly result in undue hardship of the Veteran, who is not shown to be unjustly enriched.  The appeal is granted.



ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $25,674.00 is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


